Case 3:16-cv-00460-DJH-RSE Document 73 Filed 02/26/20 Page 1 of 1 PageID #: 733




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                    LOUISVILLE DIVISION


 PERCY BROWN                                                                            PLAINTIFF

 v.                                                        CIVIL ACTION NO 3:16-CV-460-DJH

 LOUISVILLE JEFFERSON COUNTY
 METRO GOVERNMENT et al                                                               DEFENDANT



                                                 ORDER

             A telephonic status conference was conducted in this matter on February 25, 2020. Elliot
 R. Slosar and Amy R. Staples participated on behalf of the plaintiff. Susan K. Rivera, Kristie
 Babbitt Walker, and Matthew Barszcz participated on behalf of the defendants.
             Based on a discussion, counsel will continue to work through any discovery issues
 without the Court’s involvement. The parties are prepared to go forward with the settlement
 conference previously scheduled for May 13, 2020 at 10:00 a.m. No further status conferences
 will be scheduled before the Magistrate Judge, unless otherwise requested by counsel.


             Date: February 26, 2020      ENTERED BY ORDER OF COURT:
                                          REGINA S. EDWARDS, MAGISTRATE JUDGE
                                          UNITED STATES DISTRICT COURT
                                          VANESSA L. ARMSTRONG, CLERK
                                           By:   /s/ Ashley Henry
                                                     Deputy Clerk

 Copies to counsel

      0|10
